                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

LENARD LAWS,                                      )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         ) Case No. 1:19-CV-98 PLC
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of Social Security,                  )
                                                  )
            Defendant.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s application for attorney’s fees under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No. 21] Plaintiff requests an

award of $2,534.50, representing 13.7 hours of attorney work at a rate of $185.00 per hour.

Plaintiff attaches the “Contract and Assignment,” in which he assigned any court-awarded fees to

his attorney, Michael Moroni.

       Defendant filed a response to Plaintiff’s application for attorney’s fees, in which he

states: “Defendant has no objection to Plaintiff’s request for attorney fees under the EAJA in the

amount of $2,534.50.” [ECF No. 23] Defendant requests that the Court enter an order awarding

attorney fees in the amount of $2,534.50 to be paid by the Social Security Administration. He

notes, however, that any award of attorney fees is subject to offset to satisfy any preexisting debt

Plaintiff owes to the United States. See Astrue v. Ratliff, 560 U.S. 586 (2010).

       After careful consideration,

       IT IS HEREBY ORDERED that Plaintiff’s application for attorney’s fees [ECF No. 21]

is GRANTED.
       IT IS FURTHER ORDERED that Plaintiff is awarded EAJA attorney’s fees in the

amount of $2,534.50, subject to offset for any preexisting debt that the Plaintiff owes to the

United States. After determining whether Plaintiff owes any debt to the United States that is

subject to offset, Defendant is directed to pay the EAJA fees directly to Plaintiff’s attorney.




                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE


Dated this 24th day of January, 2020




                                                  2
